Appellant was convicted of a sale of whisky in a dry area, and fined the sum of $100.00.
There are many propositions presented in the record that *Page 180 
are written upon in our No. 21962, Jesus Duran v. State, this day decided, (Page 177 of this volume) that record being in many respects similar to this cause. There was no proof offered herein relative to the dry status of Dimmit County, nor did the charge of the court require the jury to find that a sale was made to J. M. Rich, the person to whom the complaint and information alleged such sale to have been made. This court's remarks in the opinion in our cause No. 21962, Jesus Duran v. State, are appropriate herein, and for the same errors as therein set forth, this judgment is reversed and the cause remanded.